UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09891 Dreyfus Opportunity Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/14 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Natural Resources Fund June 30, 2014 (Unaudited) Common Stocks97.6% Shares Value ($) Agricultural Products9.5% Archer-Daniels-Midland 52,470 2,314,452 Bunge 12,900 975,756 Monsanto 19,260 2,402,492 Building Products1.2% Owens Corning 18,950 Construction & Engineering1.0% Fluor 7,630 Diversified Chemicals1.7% Eastman Chemical 11,750 Diversified Metals & Mining7.8% Freeport-McMoRan Copper & Gold 38,230 1,395,395 Glencore 151,200 842,401 Rio Tinto 43,380 2,426,089 Fertilizers & Agricultural Chemicals6.5% CF Industries Holdings 2,340 562,840 Mosaic 8,280 409,446 Potash Corp of Saskatchewan 63,500 2,410,460 Uralkali, GDR 21,050 485,203 Forest Products6.2% CRH 36,291 931,252 Eagle Materials 13,110 1,236,011 Martin Marietta Materials 6,480 a 855,684 Vulcan Materials 10,620 677,025 Gold1.7% Agnico-Eagle Mines 26,170 Integrated Oil & Gas6.4% BP 328,744 2,896,876 Occidental Petroleum 8,830 906,223 Marine Ports & Services1.1% Great Lakes Dredge and Dock 86,150 b Oil & Gas Equipment & Services9.5% Cameron International 17,760 b 1,202,530 Halliburton 22,566 1,602,412 National Oilwell Varco 10,870 895,144 NOW 1,910 b 69,161 Schlumberger 11,270 1,329,297 Technip 5,240 573,221 Oil & Gas Exploration & Production10.1% Continental Resources 10,790 a,b 1,705,252 EOG Resources 13,800 1,612,668 Noble Energy 15,500 1,200,630 Repsol 56,680 1,494,806 Oil & Gas Refining & Marketing11.1% Anadarko Petroleum 16,500 1,806,255 Eni 65,740 1,798,556 Phillips 66 10,430 838,885 Total 29,750 2,150,082 Precious Metals & Minerals10.2% BHP Billiton 91,200 2,949,110 Franco-Nevada 17,270 991,320 Silver Wheaton 38,760 a 1,018,225 Sumitomo Metal Mining 69,000 1,120,428 Railroads2.0% Union Pacific 11,720 Specialty Chemicals6.1% LANXESS 16,410 1,107,669 LyondellBasell Industries, Cl. A 13,160 1,285,074 Praxair 9,350 1,242,054 Steel5.5% ArcelorMittal 103,950 1,541,529 Nucor 35,740 1,760,195 Total Common Stocks (cost $51,921,109) Other Investment2.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,669,448) 1,669,448 c Investment of Cash Collateral for Securities Loaned5.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $3,238,893) 3,238,893 c Total Investments (cost $56,829,450) % Liabilities, Less Cash and Receivables %) ) Net Assets % GDR - Global Depository Receipts a Security, or portion thereof, on loan. At June 30, 2014, the value of the fund's securities on loan was $3,169,727 and the value of the collateral held by the fund was $3,238,893. b Non-income producing security. c Investment in affiliated money market mutual fund. At June 30, 2014, net unrealized appreciation on investments was $6,306,813 of which $6,837,294 related to appreciated investment securities and $530,481 related to depreciated investment securities. At June 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Oil & Gas Refining & Marketing 11.1 Precious Metals & Minerals 10.2 Oil & Gas Exploration & Production 10.1 Agricultural Products 9.5 Oil & Gas Equipment & Services 9.5 Money Market Investments 8.2 Diversified Metals & Mining 7.8 Fertilizers & Agricultural Chemicals 6.5 Integrated Oil & Gas 6.4 Forest Products 6.2 Specialty Chemicals 6.1 Steel 5.5 Railroads 2.0 Diversified Chemicals 1.7 Gold 1.7 Building Products 1.2 Marine Ports & Services 1.1 Construction & Engineering 1.0 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS June 30, 2014 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Cost ($) Value ($) Appreciation ($) Purchases: Australian Dollar, Expiring 7/1/2014 a 36,005 33,879 33,951 72 British Pound, Expiring 7/1/2014 a 55,061 93,674 94,231 557 Euro, Expiring 7/2/2014 b 218,496 298,531 299,187 656 Counterparties: a Northern Trust b Morgan Stanley Dean Witter The following is a summary of the inputs used as of June 30, 2014 in valuing the fund's investments: Level 1 - Level 2 - Other Unadjusted Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 32,488,384 - - Equity Securities - Foreign Common Stocks+ 25,739,538 - - Mutual Funds 4,908,341 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ 1,285 + See Statement of Investments for additional detailed categorizations. ++Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Opportunity Funds By: /s/ Bradley J.
